AO 467 (Rev. 0 1/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                    District of Montana                                               DEC 14 2018
                    United States of America                                    )                                                 Clbrk:, l:J.S District Court
                                                                                                                                      ,stnct_Of Montana
                                   V.                                           )       Case No. MJ 18-67-M-JCL                             Missoula
               ARTHUR HUBERT MEYER, Ill                                         )
                                                                                )       Charging District:           District of Idaho
                               Defendant                                        )       Charging District's Case No. 1 :18-cr-350-BLW



                       ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                         WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: United States Courthouse                                                         Courtroom No.: 6 , Judge Candy W. Dale
       550 W. Fort St.
       Boise, Idaho                                                                     Date and Time: 12/18/2018 10:30 am                      I

        The clerk is ordered to transfer any bail deposi                             e registry of this court to the clerk of the court where the
charges are pending.


Date:             12/12/2018


                                                                                    Jeremiah C. Lynch , United States Magistrate Judge
                                                                                                         Printed name and title
